ACCEPTED
                                                                                   14-17-00595-CR
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                12/20/2017 5:44 AM
                                                                              CHRISTOPHER PRINE
                                                                                            CLERK

                             NO. 14-17-00595-CR

                           IN THE COURT OF APPEALS                 FILED IN
                                                            14th COURT OF APPEALS
                    FOR THE FOURTEENTH DISTRICT OF TEXAS       HOUSTON, TEXAS
                                                            12/20/2017 5:44:35 AM
                                                            CHRISTOPHER A. PRINE
                                    * * *                            Clerk


                              Sherrick Washington
                                   Appellant

                                       v.

                               The State of Texas
                                   Appellee


                                    * * *

  ______________________________________________________________

                On Appeal in Cause No. 1540170 from the
                208th District Court, Harris County, Texas
  _______________________________________________________________

                APPELLANT’S MOTION FOR EXTENSION OF TIME
                       WITHIN WHICH TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

      NOW COMES, Sherrick Washington, Appellant in the above cause, by and

through counsel on appeal, Robert Morrow, and files this Appellant’s Motion for

Extension of Time Within Which to File Brief.        In support of this motion,

Appellant would respectfully show the Court as follows:
                                           I.

        On June 28, 2017, Appellant was convicted of capital murder. Pursuant to

Texas Penal Code Sec. 12.31, he was sentenced to Life Without Parole in the

Institutional Division of the Texas Department of Criminal Justice.

                                          II.

        Appellant’s brief is due December 19, 2017 and this is the third request for

an extension of time in this case.

                                          III.

        Counsel respectfully requests an extension of time until Friday, January 19,

2018.

                                          IV.

        Counsel had been preparing for two capital trials in Montgomery County:

State of Texas v. Fred Lee, Cause No. 15-05-04575-CR and State of Texas v.

Russell Ketchum Cause No. 15-01-00191-CR as well U.S. v. Christopher Emory

Cramer and Ricky Allen Fackrell, Criminal Action No. 1:16-CR-26, a federal

death penalty case in the Eastern District of Texas.

                                          V.

         This motion is made not for purposes of delay, but only so that Appellant

may receive the effective assistance of counsel to which he is entitled, by means of

a thorough and professional examination of the extensive record and a concise


                                           2
presentation of points of error to this Court.

                                        Prayer

      FOR THESE REASONS, the Appellant respectfully prays that this

Honorable Court extend the time for filing the brief until Friday, January 19, 2018.

                                                      Respectfully submitted,


                                                      /s/ Robert Morrow
                                                      Robert Morrow
                                                      Texas State Bar No. 14542600
                                                      24Waterway Ave. Suite 660
                                                      The Woodlands, Texas 77380
                                                      Phone: (281) 379-6901
                                                      Fax: (832) 813-0321
                                                      ramorrow15@gmail.com

                                                      Attorney for Appellant



                             CERTIFICATE OF SERVICE

      This is to certify that on December 20, 2017 a true and correct copy of the

foregoing document, as required by the Texas Rules of Appellate Procedure, was

served using the electronic filing manager, upon the Harris County District

Attorney’s Office.



                                                 /s/ Robert Morrow
                                                 Robert Morrow




                                           3